Opinion,
Mr. Justice Paxson :
We see no difficulty in this case. The first section of the act of April 13, 1854, P. L. 352, enacts: That the Court of Quarter Sessions of Lancaster county shall have power to authorize the extension and opening of streets and alleys within the city of Lancaster in the manner directed by and under the provisions of the general road laws of this commonwealth, except so far as the same may be herein altered or supplied.
The second section provides for the appointment by said court of six disinterested freeholders to view the premises and assess the damages for the opening of any street or alley, which damages are to be paid out of the county treasury; but if any building is injured or removed by such opening, the damages caused by the injury or removal of such building shall be paid by the city.
By the act of January 31, 1857, P. L. 9, the power is given to the councils of said city to direct the opening of any street, after the confirmation of the report of the viewers by the Court of Quarter Sessions; and “so much of any law heretofore *603passed as vests in the Court of General Quarter Sessions of the Peace of Lancaster county the right to direct the opening of any street, lane, or alley laid out in the city of Lancaster, is hereby repealed.”
The act of April 28, 1357, P. L. 338, provides for the appointment of three road and bridge viewers for Chester and Lancaster counties, and repeals all laws inconsistent therewith, so far as concerns the said counties.
The act of April 18,1873, P. L. 811, was a special act providing for the appointment of an engineer whose duty it should be to survey and mark the line of all streets and highways of the city, then opened or intended to be opened in said city for public use ; and to survey and mark all new streets or alleys that may be needed, fix the width, grades, etc., as may be necessary for a regular and convenient town plan, which plan is to be approved by city councils. Provision is then made for the assessment of damages caused by the opening of any street or alley upon said plan. It is unnecessary to refer further to the details of this act as it relates only to streets upon the city plan. The street in question is not upon the city plan, and the act of 1873 has nothing to do with it.
Then follows the act of May 23, 1874, P. L. 231, the 13th section only of which has any reference to the matter in hand. As this section, however, is expressly repealed by the act of June 8, 1881, P. L. 68, we need not further refer to it.
The said act of June 8, 1881, repeals, though in the most bungling manner, the 13th section of the act of 1874. The title as well as the body of said act professes to declare the meaning of the said section of the act of 1874, and if this were all, the act of 1881 would conflict with section 6 of article III. of the constitution, which declares that “ no law shall be revived, amended, or the provisions thereof extended or conferred by a reference to its title only, but so much thereof as is revived, amended, extended, or conferred shall be re-enacted and published at length.” It is for the courts to declare the “meaning” of an act of the legislature.
But the act of 1881 goes further and amends the 13th section of the act of 1874, and we may reject as surplusage, or harmless verbiage, so much of it as professes to attach a meaning to the act of 1874. The substituted section is as follows :
*604Section 13. “ That the municipal authorities and courts having jurisdiction in any city of this commonwealth, shall have exclusive control and direction of the opening, widening, narrowing, vacating, and changing grades of all streets, alleys, and highways within the limits of such city, and may open or widen streets, at such points and of such width, as may be deemed necessary by such city authorities and courts, any private or special statute to the contrary notwithstanding; proceedings to be had in such cases as are now required by law. Streets commenced under any special authority shall be completed, unless otherwise decided by councils ; and any of said cities may, with the consent of the court of Quarter Sessions of the proper county,' enter security for damages to private property by reason of street improvements, in such sum or sums as the said court may direct.”
We need not refer to the provisions of the act of May 24, 1887, P. L. 204, providing for the incorporation and government of cities of the fourth, fifth, sixth, and seventh classes, etc., as we have just held by a unanimous decision in Ayars’ Appeal, that said act is in. conflict with the constitution and therefore void.
The 13th section of- the act of 1874, as amended by the act of 1881, is very radical and sweeps away all private or special acts as are in conflict with it. By its terms the municipal authorities and courts having jurisdiction in any city, shall have the exclusive control and direction of the opening, etc., of streets; the proceedings to be had in such cases as are now required by law. The laws in force, when this petition was presented, were the general road laws, as amended for Lancaster county, by the acts of 1854 and 1857. The proceedings appear to be in strict conformity thereto.
This disposes of all the errors assigned except the fifth, which alleges that the court erred in discharging the rule to show cause why continuances should not be made nunc pro tune for November Sessions, 1886, January Sessions, 1887, and April Sessions, 1887, of the order to the reviewers. That this assignment is without merit is clearly shown by the ruling In re Road in Salem Township, 103 Pa. 250.
The proceedings are affirmed.